Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19   Page 1 of 26 PageID 24




                    EXHIBIT B
                      Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19              Page 2 of 26 PageID 25




      US6671307                          Yale's YRD220 (ZigBee Version) Touchscreen Deadbolt (“Accused Product”)
3. An improvement to      The accused product comprises a spread-spectrum transmitter (e.g., ZigBee transceiver/SOC) for sending
a spread-spectrum         data over a communications channel (e.g., Wireless channel).
transmitter for sending
data over a
communications
channel, comprising:




                          https://web.archive.org/web/20140406224400/http://www.yaleresidential.com/en/yale/yaleresidential-
                          com/Residential/?groupId=1294297&productId=1294299
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19     Page 3 of 26 PageID 26




  https://www.yalehome.com/Yale/Yale%20US/Brochures/Yale_Real_Living_Brochure_8.5x11_099800.pdf
  Alternate Source: Touchscreen Deadbolt YRD220
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19           Page 4 of 26 PageID 27




  https://web.archive.org/web/20140406224400/http://www.yaleresidential.com/en/yale/yaleresidential-
  com/Residential/?groupId=1294297&productId=1294299


  As shown below, the accused product contains a 2.4 GHz ZigBee Transceiver (EMBER’s 351 ZigBee
  Radio).
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19   Page 5 of 26 PageID 28
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19             Page 6 of 26 PageID 29


  As depicted below, ZigBee standard is built on top of IEEE 802.15.4. Also presented below is the
  specifications of EMBER’s 351 ZigBee SOC.




  https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19             Page 7 of 26 PageID 30




  https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19             Page 8 of 26 PageID 31




  https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php




  http://www.rfwireless-world.com/Terminology/what-is-zigbee.html
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19             Page 9 of 26 PageID 32


  As shown below, ZigBee is a DSSS based technology. DSSS, also referred to as “Direct Sequence Spread
  Spectrum”, is a type of spread spectrum technology.




  https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php

  The accused product operates in 2.4 GHz range.
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19            Page 10 of 26 PageID 33




   http://www.rfwireless-world.com/Tutorials/Zigbee-physical-layer.html




   Shown below are excerpts from 802.15.4 which defines physical layer of ZigBee standard. The modulation
   scheme employed by the accused product is O-QPSK since it operates in 2.4 GHz range. There are total 16
   Channels (numbered from 11 to 26) in 2.4GHz operation.
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19            Page 11 of 26 PageID 34




   https://standards.ieee.org/standard/802_15_4-2003.html




   https://standards.ieee.org/standard/802_15_4-2003.html
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19            Page 12 of 26 PageID 35




   https://standards.ieee.org/standard/802_15_4-2003.html




   https://standards.ieee.org/standard/802_15_4-2003.html
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19             Page 13 of 26 PageID 36




   https://standards.ieee.org/standard/802_15_4-2003.html




   https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php
                     Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19              Page 14 of 26 PageID 37


a memory for storing     The spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product comprises a
N bits of data as stored memory (e.g., data RAM) for storing N (e.g., N=4) bits of data as stored data, with N (e.g., N=4)
data, with N a number representing a number of bits in a symbol.
of bits in a symbol;
                         As shown below, the spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product
                         maps 4 bits into one data symbol and thereafter stores it in a memory/buffer.




                        https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19         Page 15 of 26 PageID 38




   https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
                  Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19              Page 16 of 26 PageID 39




                     https://standards.ieee.org/standard/802_15_4-2003.html




                     https://standards.ieee.org/standard/802_15_4-2003.html
a chip-sequence      The spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product comprises a chip-
                      Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19                Page 17 of 26 PageID 40


encoder, coupled to       sequence encoder (e.g., symbol to chip mapper), coupled to said memory, for selecting, responsive to the N
said memory, for          (e.g., N=4) bits of stored data, a chip-sequence signal (e.g.., PN Sequence) from a plurality of chip-sequence
selecting, responsive     signals (e.g., 16 PN Sequences) stored in said chip-sequence encoder (e.g., symbol to chip mapper), as an
to the N bits of stored   output chip-sequence signal (e.g., PN Sequence).
data, a chip-sequence
signal from a plurality
of chip-sequence
signals stored in said
chip-sequence
encoder, as an output
chip-sequence signal;
and




                          https://standards.ieee.org/standard/802_15_4-2003.html




                          https://standards.ieee.org/standard/802_15_4-2003.html
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19            Page 18 of 26 PageID 41




   https://standards.ieee.org/standard/802_15_4-2003.html

   As shown below, for each symbol, which comprises 4-bits, 1 of 16 PN sequences are selected. Symbol to
   chip mapper comprises a table which has sixteen 32-bit PN Sequences (chip values) corresponding to each of
   sixteen 4-bit data symbol.
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19            Page 19 of 26 PageID 42




   https://standards.ieee.org/standard/802_15_4-2003.html
                     Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19                Page 20 of 26 PageID 43




                          https://standards.ieee.org/standard/802_15_4-2003.html

a transmitter section,    The spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product comprises a
coupled to said chip-     transmitter section (e.g., a transmitter path section which uses front end and digital baseband) , coupled to
sequence encoder, for     said chip-sequence encoder (e.g., symbol to chip mapper), for transmitting the output chip-sequence signal
transmitting the output   (e.g., the selected PN sequence for a data symbol) as a radio wave (e.g., modulated RF signal), at a carrier
chip-sequence signal      frequency (at a carrier frequency of one of 16 carrier frequencies identified by 2.405 MHz, 2.410 MHz, 2.415
as a radio wave, at a     MHz, 2.420 MHz, 2.425 MHz, 2.430 MHz, 2.435 MHz, 2.440 MHz, 2.445 MHz, 2.450 MHz, 2.455 MHz,
carrier frequency, over   2.460 MHz, 2.465 MHz, 2.470 MHz, 2.475 MHz, and 2.480 MHz), over said communications channel (e.g.,
said communications       wireless channel), as a spread-spectrum signal.
channel, as a spread-
spectrum signal.
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19         Page 21 of 26 PageID 44




   https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19         Page 22 of 26 PageID 45




   https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19         Page 23 of 26 PageID 46




   As shown below, IEEE 802.15.4, on which ZigBee protocols are built, mandates O-QPSK modulation on
   various frequency carriers in 2.4 GHz range.
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19            Page 24 of 26 PageID 47




   https://standards.ieee.org/standard/802_15_4-2003.html
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19            Page 25 of 26 PageID 48




   https://standards.ieee.org/standard/802_15_4-2003.html




   https://standards.ieee.org/standard/802_15_4-2003.html
Case 3:19-cv-02317-K Document 1-3 Filed 09/30/19            Page 26 of 26 PageID 49




   https://standards.ieee.org/standard/802_15_4-2003.html
